Order entered August 23, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01174-CR

                             JOSE ALFREDO FUNES JR., Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-00830-T

                                           ORDER
        Before the Court is appellant’s August 8, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief, received on August 22, timely

filed as of the date of this order.




                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE